Mr. Chief Justice Hand delivered the opinion of the court: This action was commenced with a view to test the constitutionality of the act passed by the last General Assembly, set out in full in the statement preceding this opinion, changingthe boundaries of the Fourth Supreme Court District by detaching the counties of Pike and Scott therefrom and attaching them to the second district, and by detaching Rock Island county from the sixth district and Mercer, Warren and Henderson counties from the fifth district and attaching them to the fourth district. In considering the question here raised it should not be forgotten that, in general, the constitution is a limitation upon the power of, and not a grant of power to, the General Assembly, and that it may make any change, at any time and in any manner, in the boundaries of the Supreme Court districts which it may deem wise and expedient, except in so far as the right to make such change has been in express terms or by necessary implication limited by the constitution. (Cooley’s Const. Lim.—2d ed.-—p. 86.) The provision of the constitution fixing the time when changes in the Supreme Court districts may be made is as follows: “The boundaries of the districts may be changed at the session of the General Assembly next preceding the election for judges therein, and at no other time.” The only limitation found in this provision as to the time when the boundaries of the districts may be changed is, that the change must be made at the session of the General Assembly next preceding the election for judges therein. Under the constitution a judge of the Supreme Court for the fourth district is to be elected on the first Monday of June, 1903, and the act changing- the boundaries of said district was passed at the session of the General Assembly next preceding the election for judge in said district, and as we view the matter the General Assembly at that session was authorized to make such change, (People v. Rose, 166 Ill. 422,) and it seems too plain for argument that unless we are right in so holding, the boundaries of the fourth district can never be changed, unless the limitation that the change must be made at the session of the General Assembly next preceding the election for judges therein is to be entirely eliminated from the constitution. It is, however, said, that the act not only changes the boundaries of the fourth district, wherein a judge is to be elected in 1903, but it also changes the boundaries of the second, fifth and sixth districts, and that as no judge is to be elected in said districts, or any one of them, in 1903, the act is unconstitutional. While it seems clear that the General Assembly would have been powerless to pass an act changing the boundaries of the second, fifth and sixth districts, or any one of them, at the last session, that session not being the session next preceding the election for judges in said districts, as no election will take place in the second and sixth districts until 1906 and in the fifth district until 1909, yet if the General Assembly had power, as we think it did have, at its last session,"to change the boundaries of the fourth district, it had power to make such incidental changes in the second, fifth and sixth districts as might be necessary to accomplish the change in the fourth district, as no change could be made in the fourth district without changing some one or more of the other districts, and the principle is well settled that where a general power is conferred upon the General Assembly by the constitution, or a duty imposed, it also gives, by implication, every particular power necessary for the exercise of the one or the performance of the other. (Field v. People, 2 Scam. 79; City of Chicago v. Stratton, 162 Ill. 494; Cooley’s Const. Lim.—2d ed.—p. 63.) In Field v. People, supra, on page 83 the court said: “That other powers than those expressly granted may be, and often are, conferred by implication, is too well settled to be doubted. Under every constitution the doctrine of implication must be resorted to in order to carry out the general grants of power. A constitution cannot, from its very nature, enter into a minute specification of all the minor powers naturally and obviously included in and flowing from the great and important ones which are expressly granted. It is therefore established, as a general rule, that when a constitution gives a general power or enjoins a duty, it also gives, by implication, every particular power necessary for the exercise of the one or the performance of the other.” And in City of Chicago v. Stratton, supra, on p.age 502 it is said: “A grant of legislative power to do a certain thing carries with it the power to use all necessary and proper means to accomplish the end.” We therefore conclude that the General Assembly, at its last session, had power to change the boundaries of the fourth district, and in effecting such change bad the right to make such incidental changes in the boundaries of the secpnd, fifth and sixth districts as were necessary to accomplish the. change in the fourth district. This view we think is strongly supported by the last clause of section 5 of article 6 of the constitution, which provides : “The alteration of the districts shall not affect the tenure of office of any judge.” It is evident from this provision that the framers of the constitution realized that changes might be made in districts wherein the term of office of the then sitting judge would not expire in June following the action of the General Assembly, and that the tenure of his office might, but for this limitation, be affected by such change, as under the constitution a judge of the Supreme Court is required to be a resident of the district in which he is elected, and they therefore inserted the foregoing provision to guard against such result. In reaching this conclusion we are not unmindful of the fact that the constitutional provision providing for changes in the boundaries of districts uses the words “district” and “judge” in the plural. We are, however, clear that fact is not controlling. There is a seeming conflict between sections 5 and 6 of article 6 of the constitution in this: By section 6 it appears that all the judges of the Supreme Court are not elected at the same time, while section 5 provides for a change in the boundaries of the districts “at the session of the General Assembly next preceding the election for judges therein.” This undoubtedly arose from the fact that under the constitution of 1848 the State was divided into three Supreme Court districts, the court consisting of three judges, who held their respective offices for nine years, except the judges who were first elected, who held office for three, six and nine years, respectively, the length of their terms being determined by lot, after which one judge was elected every three years and held his office for nine years. At the time of the adoption of the constitution of 1870 that condition existed, and while the Supreme Court districts were increased to seven in number and the members of the court to a like number, the three judges holding office under the constitution of 1848 were in office, and as the term of office of only one expired in June, 1870, the other two judges had the term of three and six years, respectively, to serve, which limited the number of judges to be elected in 1870 to five, and necessitated an election of one judge in 1873 and one in 1876 as successors to the judges elected under the constitution of 1848, the effect of which is, that an election for one or more" of the Supreme Court judges, under the constitution of 1870, occurs every three years. We think, however, there is no real conflict when the sections are read together, and the seeming conflict is entirely eliminated if the view be adopted that a change may be made by the General Assembly in any district, with such incidental changes in other districts as may be necessary to effect said change, at its session next prior to the election of a judge in said district, and no other view that has been Suggested does to our minds harmonize such sections. It is further* contended the General Assembly, in making the change in the boundaries of the Fourth Supreme Court District sought to be accomplished by said act, failed to. make said change uppn the rule of equality of population, and for that reason the act is unconstitutional and void. The constitution provides, “whenever such alterations shall be made, the same shall be upon the rule of equality of population, as nearly as county boundaries will allow.” It is apparent that a compliance with said provision involves the exercise of discretion and judgment upon the part of the General Assembly, and the law is well settled that the discretion reposed in the law-making branch of the State in passing laws of this character cannot be controlled by the courts. Neither can a court substitute its judgment for that of the General Assembly, and hold an apportionment statute unconstitutional by reason of the fact that had the court framed the law the result would have been different. Nor can the court set out upon an investigation of the motives which actuated the members of the General Assembly, individually or collectively, in voting for and passing the law, but it is - bound to presume that they were actuated by patriotic motives and acted in view of what they believed to be for the best interests of the State, (People v. Thompson, 155 Ill. 451,) and “to the extent an act of the legislature is an expression of the discretion and judgment reposed in the General Assembly, the action of the representatives of the People in the legislature assembled must be regarded as final, and not within the power of the court to review unless the discretion has been plainly so grossly abused as that it may be said it was not exercised at all.” (People v. Carlock, 198 Ill. 150, at p. 157.) If the fourth district, the boundaries of which are affected by this act, is taken as a basis for comparison, it will be found that prior to the passage of the act the difference in population between the second and fourth districts was 149,034 and after its passage the difference was 122,492, which was an approach of 26,542 towards equality of population between said districts. The difference in population between the fourth and sixth districts before the act was passed was 115,144 while after its passage the difference was 8735, which was an approach of 106,409 towards equality of population; and while before the act was passed the fifth district exceeded the fourth in population 105,684, after its passage thd fourth exceeded in population the fifth 15,853, which was also an approach towards equality of population, and as the new fourth district has a population of 68,143 greater than the old fourth district, and no change was made in the population of either the first, third or seventh districts, there was an approach of 68,143 towards equality of population between the fourth and the first, third and seventh districts. It is therefore apparent, as was said in People v. Thompson, supra, that the General Assembly did have in view, and did apply to some extent, the rule of equality in population in altering the boundaries of said fourth district. In People v. Carlock, supra, on page 160 it was said: “While it is for the courts to determine whether the rule prescribed by the constitution governing apportionments has been observed at all or not in any given case, it is the province of the legislature, subject to the more definite limitations fixed by the constitution, to determine what approximation can be made toward exact equality in population,—in other words, how the apportionment can be made so that the districts will contain, ‘as nearly as practicable, an equal number of inhabitants.’ This is left to the legislative judgment and is not subject to judicial control.” While what was said there was in a legislative apportionment case, it applies with equal force here. Mr. Cooley, speaking upon the same subject, (Cooley’s Const. Lim.— 2d ed.—p. 129,) says: “Where the power which is exercised is legislative in its character, the courts can enforce only those limitations which the constitution imposes, and not those implied restrictions which, resting in theory only, the people have been satisfied to leave to the judgment, patriotism and sense of justice of their representatives.” The fact that the change in the boundaries of the fourth district was made by taking the counties of Pike and Scott therefrom and adding them to the second district, and by taking the county of Rock Island from the sixth and the counties of Mercer, Warren and Henderson from the fifth district and adding them to the fourth, we deem to be not a matter of judicial control, but as falling within the discretion vested in the legislature. Under the constitution, when the boundaries of the fourth district were changed the General Assembly was required to make such change so that the district changed, as well as the remaining" districts in the State, should “be composed of contiguous counties, in as nearly compact form as circumstances will.permit." In determining the question of contiguity and compactness the General Assembly was possessed of a wide discretion, and in order to bring about such contiguity and compactness it was doubtless deemed wise by it to change the boundaries of the fourth district by adding counties thereto and by taking counties t-herefrom, as in making such change it was powerless to divide a county. If in looking at the district as formed it can be seen there was an attempt to obey the constitution by observing the rules of equality of population and contiguity and compactness of territory, the court is powerless to review said action. As was said in People v. Carlock, supra (p. 157): “Whether the principles of the constitutional requirements of compactness of territory and equality of population "x" * * have been applied at all is one which the courts may finally determine, but whether or not the nearest practicable approximation to perfect compactness and equality has been obtained is a question for legislative discretion. The attempt on the part of the court to condemn an apportionment act merely on the ground an apportionment conforming more nearly to the constitutional requirements, in which a discretion was involved, could be made, would be to invade the province of the legislative department of the State." That there is contiguity of territory in the new district is not questioned, nor, in our opinion, can it be successfully contended that the district as created is not in compact form, within the meaning of the constitution. The words “be composed of contiguous counties in as nearly compact form as circumstances will permit,” as used in the constitution, when applied to the subject now under consideration, mean that the counties composing a Supreme Court district must touch each other and be as closely united as circumstances will permit. By reason of the fact that in forming a Supreme Court district the legislature cannot divide a county and are required to take into consideration equality of population as applied to all the districts in the State, it is evident to all -that a Supreme Court district cannot easily be created which will be in the form of a square or that of a parallelogram, but that its boundaries must conform to county lines, with all their irregularities. And the fact that the old district is more nearly square or more symmetrical in form than the new district will not justify the court, upon that fact, alone, in holding the statute unconstitutional. In other words, the court cannot declare the act unconstitutional by simply looking at a map of the State or a part thereof, but in passing upon the constitutionality of the act many matters besides the form of .the district must be taken into consideration. A glance at the map of the State, however, will show that the fifth and sixth Supreme Court districts,—especially the sixth, —are much more compact in form now than they were before the act in question was passed; and in changing the boundaries of the fourth district it was the duty of the legislature to consider contiguity and compactness of territory in the other districts as they would exist after the change in the fourth district. Where, as here, the boundaries of a district are confined to county lines, and in its formation it clearly appears that the questions of equality of population and contiguity and compactness of territory have been taken into consideration by the law-making power in forming the district, the domain of legislative discretion has been reached and that discretion cannot be controlled by the courts. All governmental power in the State is divided into three branches, viz., legislative, executive and judicial, and the limits of each are definitely fixed by the constitution and must not be overstepped. Neither may the one encroach upon the powers conferred upon the other. The courts have the power to declare an act of the legislature unconstitutional which is clearly in conflict with the fundamental law of the State; but for the courts to attempt to draw to themselves the power to abrogate laws as being unconstitutional, and to overthrow the legislative will as there expressed, simply because they may be thought to be impolitic, ill-advised, unwise or unjust, when they are clearly constitutional and valid, would be revolutionary in the extreme and would soon subvert all constitutional form of government. For the courts to hold a valid law unconstitutional thrbugh whim or caprice is no less a violation of the constitution than it is for the legislature to pass a law which is clearly not authorized by the constitution. The functions of the courts are purely judicial, and not legislative or political. In passing upon the constitutionality of a statute it must be borne in mind, where there is a reasonable doubt as to whether or not the act is valid, the courts will incline in'favor of the law and hold it valid. In People v. Gaulter, 149 Ill. 39, it was said (p. 47): “Courts ought not to declare an act of the legislature invalid unless it is in plain and obvious conflict with the constitution. Where there is a reasonable doubt of the validity of the statute such doubt should be solved in favor of the legislative action, so as to sustain the statute. The presumptions are in favor of the constitutionality of a law passed by the legislature, and the courts will, if possible, give it such a construction as will enable it to have effect.” In Gaines v. Williams, 146 Ill. 450, it was said (p. 454): “The right of the judiciary to declare a statute void and arrest its execution is one which, in the opinion of all courts, is coupled with responsibilities so grave that it is never to be exercised except in very clear cases.” We are of the opinion that the act passed by the last General Assembly changing the boundaries of the Fourth Supreme Court District is a valid enactment and must be sustained. The writ of mandamus will therefore be deniedl Writ denied. Mr. Justice Carter took no part in the consideration or decision of this case. Separate concurring opinion of Boggs and Ricks, JJ.: The legislature of 1903 changed the boundaries of the Fourth Supreme Judicial District of this State by taking therefrom Pike and Scott counties, and adding thereto Rock Island, Mercer, Warren and Henderson, counties, and its power to do so being questioned by the application for the writ of mandamus in this case, the majority of this court held that the legislature acted within its powers and that its action was valid. In this opinion we concur. The legislature is the law-making power of the State, and those composing it are selected to discharge that duty by the people of the State. Upon it is cast the duty of formulating and enacting the laws for the government of the people and the regulation of their civil and political rights. Coming from the body of the people and directly representing the people, the legislation adopted by the members of the legislature must be presumed by this court to be the declaration of the will of the people. It is both necessary and proper, in the discharge of this high duty cast directly upon them, that the courts and all the people shall, until the contrary is shown, presume that they are acting within the scope of their powers. The limitation upon the power of legislation was fixed by the people and is found in the constitution. That instrument, instead of being a delegation of power, has been recognized by all the courts of this country as simply a limitation upon those powers, and when their acts are questioned, unless there be found in the constitution some declaration limiting or prohibiting such acts, they must be given full faith and credit. Without some constitutional limitation it would be within the power of the legislature, at its will, to change the political and judicial districts in this State as might seem best to it. The people, by the constitution of 1870, having defined the seven supreme judicial districts by specifically mentioning the counties comprising the same, followed such enumeration by the declaration: “The boundaries of the districts may be changed at the session of the General Assembly next preceding the election for judges therein, and at no other time; but whenever such alterations shall be made, the same shall be upon the rule of equality of population, as nearly as county boundaries will allow, and the districts shall be composed of contiguous counties in as nearly compact form as circumstances will permit. The alteration of the districts shall not affect the. tenure of office of any judge.” At the time this constitution was adopted there were three judges of the Supreme Court already serving whose terms had not expired, and the constitution provided for a vote for four of the seven judges, to which the number was increased by it, to be held at the same time that the vote upon its adoption should be taken. Thus we are to know that the framers of the constitution had before them the fact that the terms of the seven judges would never expire at the same time, and if the strict words of its provision, that the districts could only be changed at the session of the General Assembly “next preceding the election for judges therein, and at no other time,” are literally construed, then it is perfectly apparent that there could be no re-apportionment of all the districts in the State had at any session of the General Assembly. Such a construction would deny to the legislature the power to change the boundaries of districts at any time. By a natural reading and ordinary construction of the language, the expression, “the election for judges therein,” would necessarily and naturally mean the election of the judge or judges in the district or districts thus changed or to be changed, whether such legislation was had at the session of the General Assembly preceding the time when but one judge was to be elected or at the session preceding the time of the election of five of the judges. If an apportionment of all the districts should be made at a time when judges were to be elected in five districts, only, of the State, there would be two districts in which no judges were to be elected therein at the election following the session at which such apportionment was made,—-a situation certainly not contemplated by the framers of the constitution, in view of the constitutional declaration that the boundaries of a district should be changed only by the legislature in Session immediately preceding the election of a judge therein, and at no other time. That the execution of the power to change the boundaries of any district may result in incidental changes in other districts is well established, as shown in the opinion of Mr. Chief Justice Hand. No one can or does contend it was the intent of the framers of the constitution that the districts formed by them, as specified in the organic instrument, should never be changed. Section 5 of article 6 of the constitution declares that “the boundaries of the districts may be changed at the session of the General Assembly next preceding the election of judges therein.” The plain and natural meaning of the language of this section is, that the General Assembly convened in regular session next preceding the expiration of the term of office of any supreme judge or judges may re-arrange the boundaries of the district or districts in which such judge or judges is or are to be elected. The suggestion that as the terms of office of the different judges of the Supreme Court do not expire at the same time, the boundaries of districts can be changed only by the legislature which is in session next preceding the time fixed for the election of the greater number of the judges, involves the necessity of holding that the boundaries of districts Nos. 4 and 5 cannot be changed immediately prior to the time fixed for the election of judges in those districts, but that the boundaries of those districts can only be changed at some other time than immediately preceding the election of judges in those districts, notwithstanding the positive declaration of the constitution that the boundaries of supreme judicial districts may be changed only at the session of the General Assembly next preceding the election of judges therein, and at no other time. We cannot consent to thus abrogate the manifest purpose and intent of the constitution by mere refinement of construction. The reasoning in support of such a construction is more largely in the nature of an earnest protest against what the advocate believes to be an unfair and unjust enactment than an argument against the power to pass the statute. The further limitation upon the power to change the boundaries of a judicial district is, that when such alterations are made “the same shall be upon the rule of equality of population, as nearly as county boundaries will allow, and the districts shall be composed of contiguous counties, in as nearly compact form as circumstances will permit.” The preamble of the act purports to declare its purpose, and states that the fourth district, as it originally existed, had 100,000 less population than any other district in the State, and the declared purpose of the legislative body was to increase the population of the district to more nearly equalize it. In attempting to reach that end the legislature took from the old district two counties having a population of 42,050 and added four counties having 110,193 population, so that the net result was the adding of about 68,000 population to the district as re-organized. If it be conceded that the legislature had the power to change the boundaries of the district at all, then, if it kept within the limitations of the constitution as to equality of population, contiguity and compactness, its action must be upheld. The law does not require absolute equality in population or absolute compactness. The requirement that a county can not be placed part in one district and part in another is imperative, and therefore only such equality in population and compactness in form can be attained as county boundaries and the “circumstances will permit.” That the population of the district was increased is not questioned; that the counties are contiguous is evident upon inspection, and the condition as to compactness is, that it shall be as nearly compact as “county boundaries will allow" and “circumstances will permit.” An approximation to compactness may be all that is attainable. This work is cast upon the legislative body, and it is its duty to exercise its discretion in performing it, and it is not subject to the supervision of this court unless, as was declared to be the rule in People ex rel. v. Thompson, 155 Ill. 451, the principles of compactness or equality of population have been wholly disregarded. In the case last cited, which was an original proceeding in this court to test the constitutionality of an act adopted by the General Assembly at the session held in 1893, apportioning the State into Senatorial districts and wherein we held the enactment to be constitutional and valid, in reply to the insistence the act violated the requirement of compactness, we said (p. 480): “Who, then, must finally determine whether or not a district is as compact as it could or should have been made? Surely not the courts, for this would take from the legislature all discretion in the matter and vest it in the courts, where it does not belong, and no apportionment.could stand unless the districts should prove as compact as the judges might think they ought to be or as they could themselves make them. As the courts cannot make a Senatorial apportionment directly, neither can they do so indirectly. There is a vast difference between determining whether the principle of compactness of territory has been applied at all or not, and whether or not the nearest practical approximation to perfect compactness has been attained. The first is a question which the courts may finally determine; the latter is for the legislature.” And in the same case, in holding the act then under consideration could not be declared invalid on the ground the requirement of equality of population had been violated, we said (p. 477): “If it clearly appeared that in the formation of any district the requirement of compactness of territory and equality in population had been wholly ignored had not been considered or applied at all, to any extent, then the statute would be clearly unconstitutional. But if it has been considered and applied, though to a limited extent only, subject to the other more definitely expressed limitations [the integrity of counties, contiguity and compactness of territory,] then the General Assembly has not transcended its power, although it may have very imperfectly performed its duty, and the act is valid.” It is likewise within the scope of legislative power to determine the method it will follow in reaching the objects it has in view, and if, in the legislative mind, in order for the proper performance of its duty, it was necessary or proper to take from the old district the counties of Scott and Pike at the south and add to the district four counties on the north, it is not within the power of this court to say that it should have reached and accomplished the object in view in some other manner, for that would be to seize legislative power and to exercise it. If the legislature keeps within the limitations of the constitution, the details of the execution or performance of its duties or the motives that prompt it in adopting the various modes are exclusively matters of its own, with which the courts have no power and have no right to interfere. This court has no more authority to direct the legislature how it shall proceed in matters within its constitutional discretion than has the legislature the power to direct this court how it shall consider and dispose of the cases submitted to it for decision. Each body is a co-ordinate, independent branch of the government, and while the courts are given power to review the action of the legislature, they may do so only to the extent of determining whether it has contravened the provisions of the constitution or exceeded its authority. To do otherwise the court would usurp legislative power and assume the authority to make the laws by which the people are to be governed. From the earliest day of the establishment of our form of government the sentiment existed, and has continuously grown, that there must be no encroachment by one branch of the government upon the authority and powers of another. If such practice were recognized, the orderly and harmonious operation of the different departments of the State government would be interrupted and finally destroyed, and one of the departments would usurp all power and all authority. It may be that the legislation here under consideration was prompted by motives of political advantage, and an analysis of the political conditions of this district before the change and its political condition as changed, taking into consideration the method adopted for increasing the population of the new district by deducting 42,050 and adding 110,000, gives force to the argument. But if such be the case, no power is thereby conferred upon this court to declare the act unconstitutional.' If the legislature has power to adopt the statute, we are to regard the enactment as the action of the people and obey it as the law of the land. That the legislators were moved by improper motives, and that we may believe the statute to be ill-advised and that its operation will be antagonistic to the welfare of the people, has no potency to vest us with authority to denounce an act to be illegal. To do so would be to arrogate to the judiciary the power to determine for the people what laws should be adopted for their well being and government,—an authority which no free people will ever yield to the judicial department or to any other than those whom they have deputed and expressly authorized to make laws for them. This power lies at the root of self-government, and will always be retained in their own hands by a free and liberty-loving people. In our capacity as citizens of the State we may regard any act of the legislature under consideration as unwise and mischievous, as detrimental to the best interest of the State and the people thereof, as intended only to unjustly advance the partisan purposes of a political party, and as wholly unjustifiable on any ground of fairness or patriotism, and yet, as judges, wé may find no reason for declaring the General Assembly was without legal power to pass the enactment. As was said by Mr. Justice Soholfield in Wilson v. Board of Trustees, 133 Ill. 443: “The legislation may be unwise, improvident, and even vicious, but it does not follow it is unconstitutional.” In Chicago, Danville and Vincennes Railroad Co. v. Smith, 62 Ill. 268, Mr. Justice Thornton, speaking for this court, said (p. 271): “In the discussion of legislative power we have nothing to do with questions of policy or expediency. The constitution has created the legislative and judicial departments,—the one to make the law, the other to construe and administer it. It may be -mischievous in the effects, burdensome upon the people, conflict with our conceptions of natural right, abstract justice or pure morality, and of doubtful propriety in numerous respects, and yet we would not be justified to hold that it was not within the scope of legislative authority for such reasons.” The author of the article on Constitutional Law in 6 Am. & Eng. Ency. of Law, (2d ed.) p. 1081, says: “With the wisdom or expediency of a law the judiciary has nothing to do. Such questions address themselves solely to the law-making department of the government.” And the same author remarks: “It is not within the province of the judiciary to inquire into the motives actuating the law-making body.” If the General Assembly adopts a statute which is clearly not within its power to enact, this court may so declare and annul it. But if the legislature has the power to adopt the statute, and in doing so acts unwisely and is not governed by patriotic motives, or the legislative action is prompted by mere partisanship and not from a just and patriotic intent to benefit the public, the remedy is not an appeal to this court, for the people have not yielded to the judiciary the right and power to determine as to the wisdom or expediency of the laws by which they shall be governed. The authority to correct such vicious legislation is retained by the people, in whom rests the power to bring about a repeal of all statutes and correct every abuse in legislation.